Citation Nr: 1002578	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-16 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a thoracolumbar 
spine disability.

3. Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), which is currently 
assigned staged ratings of 30 percent prior to February 2, 
2009 and 50 percent from that date. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for cervical and 
thoracolumbar spine disabilities and granted service 
connection for PTSD, rated 30 percent, effective March 30, 
2006.  A May 2009 supplemental statement of the case (SSOC) 
further increased the rating for PTSD to 50 percent, 
effective February 2, 2009.  The Veteran has continued to 
express disagreement with both stages of the assigned PTSD 
rating.

In May 2009, the Veteran appeared before the undersigned at a 
Travel Board hearing at the RO.  A transcript of this hearing 
is of record.  At the hearing, the Veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  

At the hearing, the Veteran was also granted a 30-day 
abeyance period for the submission of additional evidence to 
support his service connection claims.  That period of time 
has lapsed, and no additional evidence has been received.  
Hence, the claims will be considered on the basis of the 
current record. 


FINDINGS OF FACT

1. Chronic cervical and thoracolumbar spine disabilities were 
not manifested during the Veteran's service; osteoarthritis 
was not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current cervical and thoracolumbar spine 
disabilities are related to his service, including as a 
result of motor vehicle accidents or other events or injuries 
therein.

2. Prior to and from February 2, 2009, it is reasonably shown 
that the Veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas, with 
symptoms including suicidal ideations, impaired impulse 
control, difficulty adapting to stressful circumstances, 
daily panic attacks, obsessional rituals, neglect of personal 
appearance, and speech intermittently illogical; it has not 
been manifested by total occupational and social impairment.   


CONCLUSIONS OF LAW

1. Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2009).

2. Service connection for a thoracolumbar spine disability is 
not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309 (2009).

3. Throughout the appeal period, the criteria for entitlement 
to an initial 70 percent rating (but no higher) for the 
Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (Code) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For the claims of service connection, the Veteran was advised 
of VA's duties to notify and assist in the development of the 
claims prior to the initial adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 
2006 letter explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  This 
letter also informed the appellant of disability rating and 
effective date criteria.  The Veteran was given ample time to 
respond to these letters or supplement the record.

Regarding the claim for an increased rating for PTSD, as the 
rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As noted above, 
the May 2006 letter also provided him with general disability 
rating and effective date criteria.  The Veteran is not 
prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (holding that "where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations for the cervical and 
thoracolumbar spine in September 2006 and December 2008 and 
for PTSD in September 2006 and February 2009.  The Veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Legal Criteria - Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, arthritis) is manifested to 
a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis - Cervical and 
Thoracolumbar Spine Disabilities

The Veteran alleges that cervical and thoracolumbar spine 
disabilities are related to injuries he sustained during 
service.  

On September 2006 and December 2008 VA examinations, the 
diagnoses were degenerative joint disease of the cervical 
spine and spondylosis/osteoarthritis of the cervical and 
thoracolumbar spine.  Thus, the record shows the Veteran has 
current cervical and thoracolumbar spine disabilities.
Additionally, it is not in dispute that the Veteran sought 
treatment for back pain and was involved in two motor vehicle 
accidents in service.  STRs reflect that he was in a motor 
vehicle accident in October 1967; the Veteran was treated for 
a throbbing pain in the frontal area of his head and behind 
the right ear.  It was noted that he did not lose 
consciousness in the accident.

In June 1968 he was knocked unconscious in a truck accident.  
STRs note that his back ached and that he had a paravertebral 
spasm.  Skull and dorsal spine X-rays were negative.  

A subsequent June 1968 STR indicates that the Veteran 
complained of back pain after straining his back the previous 
day while handling sea bags. 

An October 1968 STR shows that the Veteran was struck in the 
head and right eye with a beer bottle.  In November 1968, the 
Veteran was treated for a rash on his neck.

An August 2002 statement from lay witness L. C. V. states 
that he was in a motor vehicle accident with the Veteran 
during service.  He remembered seeing the Veteran's head hit 
a pole and his helmet being ripped from his head.  The 
Veteran was thrown out of the truck and was shaking violently 
and screaming out in pain regarding his head.  He was kept 
overnight with head and back injuries.  The lay witness 
remembered that for a long time after the accident he would 
often see the Veteran lying on his back in "pain that seemed 
so bad it was hard for him to breathe."

As the above evidence establishes that the Veteran has 
current cervical and thoracolumbar spine disabilities and 
that he was in motor vehicle accidents and received treatment 
for spine pain during service, what remains to be established 
is that the current cervical and thoracic spine disabilities 
are related to these events or otherwise related to his 
service.  A preponderance of the evidence is against such 
findings.

Clinical findings on August 1969 separation examination noted 
a normal spine.
On September 2006 VA examination, the Veteran reported that 
he had been in a truck accident during service and that he 
lost consciousness in that accident.  Three weeks after one 
of the motor vehicle accidents, he began having a sharp 
stabbing pain between his shoulders that occurred three to 
four times a year, lasting for a moment.  He had not 
experienced any episodes of this type of pain in the most 
recent seven years.  He also experienced ongoing and constant 
stiffness to the neck without pain and had recently begun 
experiencing "popping" in the neck.  The Veteran reported 
being in a post-service motor vehicle accident in July 2006; 
he had been seeing a chiropractor since that accident.  Upon 
review of the Veteran's claims file, the examiner indicated 
that the Veteran's history was contrary to the STRs as he 
claimed he lost consciousness in an accident, but STRs did 
not show a loss of consciousness.  The examiner noted that 
there was no further follow-up from either accident and that 
there was no mention of back injury or strain and no 
documentation of chronic conditions of the spine.  He opined 
that "cervical and thoracolumbar complaints are most likely 
caused by or a result of mild to minimal age related 
degenerative disc disease and osteoarthritis.  Since 
discharge from the Navy he has been involved in many aspects 
of construction work, which is a major contributing factor."  
He went on to state that the Veteran's disabilities were 
"least likely as not caused by or a result of claimed motor 
vehicle accidents."

On December 2008 VA examination, the Veteran reported that he 
received chiropractic treatment between service and 2006, but 
that he did not have any medical records for this treatment.  
He said that he received treatment from his physician in 
Rhode Island for four months after the 1968 accident.  The 
examiner noted the Veteran was a poor historian and did not 
recall injuring his head in a motor vehicle accident in 
service, even though the STRs indicated that such an injury 
occurred.  The Veteran described having constant dull pain in 
his neck and constant sharp pain in his back with tingling 
into the legs.  The examiner stated that his review of the 
claims file lacked a paper trail or nexus between the 
Veteran's present neck and back condition since discharge 
from service.  He provided the following opinion: 

The veteran's present condition involving 
degenerative changes of the cervical and 
thoracolumbar spine are more consistent with 
onset of age related degenerative changes due to 
natural aging process than specific injuries 
sustained during active military service.  Based 
on this evaluation I would conclude that the 
veteran's present cervical and thoracolumbar 
spine condition is less likely as not (less than 
50: 50 probability) the result of injury 
sustained during active military service. 

A March 2009 VA record notes the Veteran complained of having 
neck and back pain that began after a motor vehicle accident 
in service.  An April 2009 VA treatment record shows the 
Veteran complained of having constant neck and back pain for 
the last seven years.  

At the May 2009 hearing, the Veteran testified that his neck 
pain had been continuous since service and that he saw 
numerous chiropractors after service, but most of the time he 
self-medicated his pain with alcohol or drugs.  He also noted 
that since service he experienced short instances of stabbing 
thoracic spine pain that would get better if he lay down.  

While the Veteran's statements indicate that cervical and 
thoracolumbar spine pain began after the in service motor 
vehicle accidents, the record does not contain any competent 
evidence that the chronic disability of arthritis of the 
cervical or thoracolumbar spine manifested to a compensable 
degree in the Veteran's first postservice year.  Hence, 
service connection on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

When evaluating the evidence of record, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In weighing the September 2006 and December 2008 medical 
opinions, the Board concludes that the December 2008 VA 
examiner's opinion holds the most probative weight.  The 
examiner concluded that the nature of the Veteran's 
disabilities were more consistent with the natural aging 
process rather than due to specific injuries.  In reaching 
this conclusion, he thoroughly reviewed the Veteran's claims 
file and examined the Veteran, considered the Veteran's 
statements regarding continuity of symptomatology, described 
the Veteran's disability in sufficient detail, and provided a 
rationale for the conclusions reached.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an 
examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  

In contrast, the September 2006 VA examiner's opinion holds 
little probative weight.  While the opinion concludes that 
the disabilities are "least likely as not" caused by in 
service motor vehicle accidents, the rationale states that 
the disabilities are more likely related to age related 
degenerative disc disease and osteoarthritis and to post-
service construction work.  The language is confusing and 
contains a possible contradiction.  This contradiction makes 
the opinion unclear and inconclusive, as, under one 
interpretation, it both supports and goes against the 
Veteran's claim.  The Board cannot rely on such an opinion.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  
Additionally, while the examiner indicates he reviewed the 
claims file, he incorrectly states that the Veteran's history 
of losing consciousness in a motor vehicle accident did not 
align with what was shown in the records.  The STRs, however, 
show that the Veteran did lose consciousness in the June 1968 
accident and, thus, directly contradict the examiner's 
findings.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that a physician's opinion based on an inaccurate 
factual premise has no probative value).  

The Veteran's lay statements regarding continuity of 
symptomatology are competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated and professional opinion evidence 
and the most competent and probative medical evidence of 
record attributes the Veteran's cervical and thoracolumbar 
spine disabilities to an age related process, rather than to 
the specific in-service injuries.  The Board is prohibited 
from substituting its own unsubstantiated medical opinion 
from that of medical experts.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Hence, the December 2008 opinion is most persuasive of a 
conclusion that the Veteran's current cervical and 
thoracolumbar spine disabilities were not incurred in or 
aggravated by service.  A preponderance of the evidence is 
against his claims of service connection for these 
disabilities, the benefit of the doubt doctrine does not 
apply, and the claims must be denied.

Legal Criteria - Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31-40 is assigned where there is "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 41-50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A score of 51-60 
is appropriate where there are "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  
While the GAF score is relevant evidence, the GAF score alone 
is not controlling by statute or regulation in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, and have been 
assigned by the RO. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The February 2009 VA examination report reflects a 
nonservice-connected Axis I diagnosis of major depressive 
disorder.  While the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, in this case, the February 
2009 VA examiner delineated some symptoms associated with the 
service-connected and nonservice-connected disabilities.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  
Specifically, the examiner stated that PTSD was characterized 
by flashbacks, nightmares, avoiding crowds, going emotionally 
numb, being hypervigilant, startling and becoming angry 
easily, checking the doors and windows, and having some 
survival guilt.  He reported that major depressive disorder 
was characterized by problems with sleeping, appetite, 
concentration, energy, and memory.  Hence, such symptoms will 
be separated accordingly.  All other symptoms that have not 
been specifically noted by the examiner as being associated 
with major depressive disorder or any other Axis I diagnosis 
will be attributed to PTSD.  See Mittleider, 11 Vet. App. at 
182.

	Rating in Excess of 30 Percent Prior to February 2, 2009

The Board finds the evidence reasonably shows the Veteran is 
entitled to at least a 50 percent rating for PTSD prior to 
February 2, 2009.  VA examination reports and treatment 
records endorse symptoms of PTSD of disturbances of mood, a 
flattened affect, hypervigilance, panic attacks more than 
once a week, and difficulty establishing and maintaining 
effective work and social relationships that caused 
occupational and social impairment with reduced reliability 
and productivity.  For example, on September 2006 VA 
examination, the Veteran reported that he has difficulty with 
relationships; he has been divorced and remarried.  He 
indicated that his current wife and one friend from Vietnam 
are the only people he considers to be friends.  In his July 
2008 VA Form 9, he stated that he had lost about 30 jobs 
since he got out of the service because of his PTSD symptoms.  
He indicated that he isolates himself, does not socialize 
with others, and had been experiencing panic attacks on a 
daily basis.  This evidence combined with the other evidence 
of record reasonably shows that occupational and social 
impairment with reduced reliability and productivity was 
manifested prior to February 2, 2009.  38 C.F.R. §§ 4.7, 
4.21. 

What remains to be determined is whether the Veteran is 
entitled to a rating higher than 50 percent both prior to and 
from February 2, 2009.

	Rating in Excess of 50 Percent

The Board concludes the evidence of record reasonably 
establishes the Veteran is entitled to a 70 percent rating 
for PTSD throughout the appeal period, i.e. prior to and from 
February 2, 2009.  VA examination reports and VA treatment 
records report symptoms of PTSD that include suicidal 
ideation, impaired impulse control, difficulty adapting to 
stressful circumstances, daily panic attacks, some neglect of 
personal appearance and hygiene, obsessional rituals, and 
instances of illogical speech.  In April 2006, the Veteran 
reported losing his temper easily, particularly with his son.  
In June 2006, he noted that he has violent thoughts toward 
others and that it was easy to trigger intense anger in him.  
In June and August 2006 and March 2008, the Veteran reported 
having suicidal ideation.  

On February 2009 VA examination, the Veteran stated that he 
was now working as a safety person at a construction site.  
He indicated that he used to be a superintendant, but had 
been demoted several times because he did not carry out his 
work.  He reported obsessional rituals of polishing his car 
all day long and of checking doors and windows.  He had 
violent thoughts and the examiner noted that his judgment 
showed problems with impulse control.  The examiner opined 
that the combination of the Veteran's PTSD and major 
depressive disorder made him a serious risk for continued 
depression and difficulty functioning.  He stated that the 
Veteran's prognosis was grave and that he had trouble 
functioning at work and was having difficulties at home.  

At the May 2009 hearing, the Veteran testified that he has 
panic attacks every day because he is worried he is going to 
lose his job.  He also indicated that he had held four 
different jobs in the last five years and that he isolates 
himself from people at work.   

In resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that the evidence reasonably shows that 
occupational and social impairment with deficiencies in most 
areas was manifested prior to and from February 2, 2009.

However, the evidence is against a finding that at any time 
during the appeal period the Veteran's PTSD symptoms have 
warranted the next higher 100 percent rating.  Specifically, 
the record does not show that PTSD symptoms caused the 
Veteran total occupational and social impairment.  The 
Veteran has stated that he has held four jobs in the last 
five years, over 30 jobs since his discharge from service, 
and that he has been demoted many times because his 
psychiatric disability has prevented him from being able to 
carry out his work.  As noted above, on February 2009 VA 
examination, he reported that he was currently working as a 
safety person at a construction site, a job that involved 
little responsibility in comparison to an earlier job he held 
as superintendent.  Even when considering this history of job 
changes and demotions, the record shows that the Veteran has 
retained employment; hence, while this evidence reflects a 
deficiency in the area of work, he is not shown to have total 
occupational impairment.  

Regarding social impairment, the Veteran has been divorced 
and his current spouse has threatened to leave him several 
times; however, on February 2009 VA examination he indicated 
that he was very concerned about his relationship with his 
spouse.  He has stated during the appeal period that he loves 
his wife and the record shows that he has tried to make their 
relationship work.  Additionally, the Veteran has reported 
having a friend from Vietnam and he also occasionally sees 
one of his brothers.  In November 2008, he reported getting 
along better with people at work.  While this evidence 
indicates difficulty with establishing and maintaining 
effective relationships, it is not reflective of total social 
impairment.

The record contains no evidence of persistent delusions or 
hallucinations (the Veteran has denied these symptoms 
throughout the appeal period), disorientation to time or 
place (he has consistently been noted to be fully oriented), 
or memory loss for names of close relatives, own occupation, 
or own name.   

A July 2006 VA record indicates the Veteran had some 
difficulty with goal directed thought.  On February 2009 VA 
examination, the examiner noted that the Veteran's judgment 
presented an inability to make or carry out plans and that he 
sometimes has difficulty discriminating behavior that is 
likely to be detrimental or socially inappropriate.  While 
these reports indicate the Veteran may exhibit some 
inappropriate behavior and impairment in thought process, 
they do not show that the Veteran's PTSD has been manifested 
by symptoms of gross impairment in thought process or 
communications or grossly inappropriate behavior.  
The Veteran has reported suicidal ideation during the appeal 
period; however, he has indicated that he has no current 
intent or plan.  He also has indicated that he has violent 
thoughts towards others, but he has never acted on any of 
these thoughts.  On February 2009 VA examination, he reported 
that he did not get into fights with people.  As he has not 
manifested any intent to act out on these thoughts, the 
evidence is against a finding that the Veteran is in 
persistent danger of hurting himself or others.  

The record also does not support that the Veteran has 
exhibited an intermittent inability to perform activities of 
daily living.  On July 2006 VA examination, it was noted that 
he appeared with bizarre grooming and dressing.  At the May 
2009 hearing, the Veteran testified that he sometimes doesn't 
want to get out of bed, shower, or eat.  These records show 
the Veteran sometimes neglects and does not feel like 
attending to his personal appearance and hygiene, but they do 
not indicate an inability to perform activities of daily 
living or to maintain personal hygiene.

The Board notes that VA treatment records include GAF scores 
of 40 and 45.  On February 2009 VA examination, the examiner 
assigned a GAF score of 40 specifically to PTSD.  As noted, a 
GAF score from 31-40 shows "major impairment in several 
areas, such as work or school, family relations, judgment 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work)."  DSM-IV at 47.  
The Veteran's symptoms as described above are appropriately 
reflected by the assigned GAF scores, and these scores do not 
reflect findings that would more nearly approximate total 
social and occupational impairment. 

Therefore, while the evidence shows the Veteran's PTSD causes 
him to have occupational and social impairment with 
deficiencies in most areas, it does not show that it has 
caused him total occupational and social impairment.  As the 
preponderance of the evidence is against a rating in excess 
of 70 percent, the benefit of the doubt doctrine does not 
apply, and a higher 100 percent rating must be denied.  

	Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Board recognizes that symptoms of PTSD have caused the 
Veteran difficulty in maintaining employment through the 
years, as he has testified to losing jobs and being demoted 
because of his symptoms.  These factors have been considered 
in granting the Veteran a 70 percent evaluation, pursuant to 
38 C.F.R. § 4.7.  There are no aspects of the Veteran's PTSD 
that are not contemplated in the schedular rating criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracolumbar spine disability is 
denied.

An initial 70 percent rating (but no higher) is granted for 
PTSD for the entire appeal period (i.e., both prior to and 
from February 2, 2009), subject to the regulations governing 
the payment of monetary awards. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


